Citation Nr: 1133483	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  
		
In December 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.  The Board notes that at the time of the December 2009 remand, the issue of entitlement to service connection for peripheral neuropathy was also on appeal.  Subsequently, in a May 2010 rating decision, the claim was granted.  As such, the claim is no longer in appellate status and will not be discussed below.

The Board also notes that additional medical evidence was submitted after the last supplemental statement of the case, and no waiver from the Veteran was received.  However, this evidence, consisting of two pages of private discharge records from December 2010, pertains to the Veteran's heart condition.  The information contained within these records relevant to the Veteran's hypertension is entirely duplicative of evidence already of record and considered by the RO.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  In light of the Veteran's submission of this evidence, the Board wishes to point out that the RO has made all appropriate attempts to obtain any private treatment records that may be outstanding in this matter, as discussed in the Notice and Assistance section of the decision below.  In April 2010 and February 2011 the Veteran indicated he has no additional evidence to submit, and he declined to submit consent and authorization forms for additional private medical records.  As discussed, all reasonable efforts have been made to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to the Veteran with the development of evidence is required.  

FINDING OF FACT

The Veteran's hypertension was not manifested in service, is not shown to be causally or etiologically related to active service or to any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks service connection for hypertension.  He claims this condition is related to his service-connected diabetes mellitus.

At the outset, the Board will first address the theories of presumptive service connection available for the Veteran's claim.  Certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Hypertension has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis because there is no medical evidence of record dated from within one year of the Veteran's discharge from active duty in 1968.   

Additionally, the Veteran in this case is of the Vietnam Era and his DD 214 reflects service in Vietnam.  To the extent he claims his hypertension is related to herbicide exposure, the Board notes that the pertinent regulations were recently amended to include ischemic heart disease as a disease eligible for such presumptive service connection.  For VA purposes, the term "ischemic heart disease" is defined as an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  38 C.F.R. § 3.309(e)(2010).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  As hypertension has been specifically excluded from the definition of ischemic heart disease, presumptive service connection is not warranted based on herbicide exposure. 

Having ruled out presumptive service connection, the Board will now consider whether the Veteran is entitled to direct service connection on nonpresumptive bases.  

Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran has been diagnosed with hypertension which has been documented, for example, on VA examination in June 2010.  As such, the first element of direct service connection has been satisfied.  

However, the Veteran's service treatment records are silent for documentation of hypertension.  Hypertension means persistently high arterial blood pressure. Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90. Dorland's Illustrated Medical Dictionary 889 (30th ed. 2003).  To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.  Hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90mm).  The records reveal no documentation of such blood pressure readings.  The records are devoid of complaints or treatment related to the Veteran's hypertension, and his separation examination was normal in this regard.  For these reasons, the in-service incurrence of the Veteran's hypertension is not supported.  

Moreover, there are no nexus opinions of record linking the Veteran's hypertension to service.  As such, service connection on a direct basis is not warranted.  

The Board notes that while a VA examination has been conducted, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have hypertension during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of these claims hinge on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of these claims for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2010).

The Board further notes that to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board notes the multi-year gap between discharge from active duty service and the initial diagnoses of hypertension.  The Veteran was discharged in 1968, and, as discussed above, the record does not document symptoms until 2000, more than 30 years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, the Board emphasizes that hypertension was not noted during active duty, and as such, it cannot be said that the condition, chronic or otherwise, manifested in service.  In short, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's hypertension has not been established.

Turning to the issue of secondary service connection, in order to prevail under this theory of entitlement there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.
The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, there is no dispute that the Veteran is service-connected for his diabetes mellitus and carries a diagnosis of hypertension.  However, the evidence is not in equipoise as to whether the Veteran's service-connected disability caused or aggravated his hypertension.  

There is no evidence of record linking the Veteran's hypertension to his diabetes.  To the contrary, on VA examination in June 2010 and in an August 2010 addendum opinion, the examiner determined, "there is no indication the Veteran's hypertension has been affected (aggravated) by his diabetes (diagnosed in 2007) at this time."
Further, the Board notes that the Veteran's diagnosis of hypertension preceded his diagnosis of diabetes mellitus.  The 2010 VA examiner noted that the Veteran's hypertension was diagnosed in 2000, while his diabetes mellitus was not diagnosed until 2007.  Given this, the Board cannot find that the Veteran's diabetes mellitus caused or aggravated his hypertension.  

Finally, in recent correspondence the Veteran alleged his hypertension is related to his heart disorder.  As the Veteran is not service-connected for any disorder of the heart or cardiovascular system, secondary service connection cannot be warranted on this basis.

For all of these reasons, the Board finds the evidence is not in equipoise on the issue of secondary service connection.  In reaching this decision, the Board notes that the Veteran has contended on his own behalf that his current hypertension is related to his diabetes.  As a lay person, the Veteran is competent to describe symptoms he experiences, to include symptoms of hypertension.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his hypertension.  

As the evidence is not in equipoise, the benefit of the doubt rule is not for application.  For all of the above reasons, the Veteran's claim for service connection for hypertension must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2007 and April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters, and a separate letter of April 2008, also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  Indeed, in April 2010 and February 2011 the Veteran indicated he has no additional evidence to submit, and he declined to submit consent and authorization forms for additional private medical records upon the RO's request in April 2010, pursuant to the Board's December 2009 remand directives.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection hypertension is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


